Citation Nr: 0021698	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-03 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

The propriety of the initial 10 percent rating assigned for 
asbestosis from January 13, 1992, and entitlement to an 
evaluation greater than 60 percent from October 23, 1995, 
through May 20, 1997.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from May 1951 to May 1955.  

This matter came before the Board of Veterans' Appeals 
(Board) from an August 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia that established service connection for 
asbestosis.  A notice of disagreement with respect to the 
evaluation assigned for this disability was received in 
September 1994.  A statement of the case was issued in 
October 1994.  A substantive appeal was received in April 
1995.  A hearing was held at the RO in January 1996.  The 
veteran was also scheduled for a hearing at the Board in 
Washington, D.C., to take place in April 1999.  However, the 
veteran canceled this hearing.

In September 1996, the Board remanded this matter for further 
development and adjudication.  Thereafter, in a November 1997 
action, the RO increased the evaluation for the veteran's 
service-connected asbestosis from 10 percent to 60 percent, 
effective October 23, 1995.  By a rating action in February 
1998, the RO increased the evaluation for this disability 
from 60 percent to 100 percent, effective May 21, 1997.  

The Board notes that the establishment of this 100 percent 
evaluation for the service-connected asbestosis was not a 
full grant of benefits originally sought on appeal (i.e. for 
an increased initial evaluation for this disability), as this 
evaluation was not established effective January 13, 1992 
(the date of the claim).  Hence, the issue remaining on 
appeal is as characterized on the cover page of this 
decision.  The Board also notes that the RO adjudicated this 
claim as one for an increased rating for service-connected 
asbestosis, and most recently as one for an earlier effective 
date for the establishment of the 100 percent disability 
evaluation.  However, the appeal was initiated based on the 
veteran's disagreement with the initial 10 percent evaluation 
assigned following the grant of service connection for this 
disorder, and was continued based on the assignment of a 60 
percent evaluation from October 23, 1995, through May 20, 
1997.  In light of the distinction noted by the United States 
Court of Appeals for Veterans Claims (Court) in the decision 
Fenderson v. West, 12 Vet. App. 119 (1999), the Board has 
characterized the issue as one involving the propriety of the 
initial evaluation assigned.  The Board will also consider 
entitlement to a rating higher than 60 percent during the 
period noted above.


FINDINGS OF FACT

1.  Prior to October 23, 1995, the evidence of record 
demonstrates that this disability had primarily been 
manifested by subjective complaints of shortness of breath 
and wheezing including on exertion, and, objectively, 
parenchymal abnormalities, pleural thickening, lugs clear to 
percussion and auscultation, normal pulmonary function tests, 
no acute distress, scattered wheeze and rhonchi, no rales, 
and no significant ventilatory impairment.  

2.  From October 1995 to May 1997, the evidence of record 
demonstrates that the service-connected had primarily been 
manifested by subjective complaints of shortness of breath on 
exertion, and, objectively, no rales or rhonchi and lungs 
clear to percussion and auscultation; pulmonary function 
tests performed in March 1997 revealed a Forced Vital 
Capacity (FVC) of 52.6 of predicted value, Forced Expiratory 
Volume in one second (FEV1) of 59.1 percent, FEV1/FVC of 78 
percent, and a Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 63 
percent predicted.


CONCLUSIONS OF LAW

1.  As the initial 10 percent evaluation assigned from 
January 13, 1992, through October 22, 1995, for the veteran's 
service-connected asbestosis was proper, the criteria for a 
higher evaluation are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.97, 
Diagnostic Code 6833 (1999); . 38 C.F.R. §  4.97, Diagnostic 
Code 6802 (1995). 

2.  The criteria for a disability evaluation higher than 60 
percent for the veteran's service-connected asbestosis from 
the period from October 23, 1995, through May 20, 1997, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6833 
(1999); . 38 C.F.R. §  4.97, Diagnostic Code 6802 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service connection was established for asbestosis by the 
currently appealed August 1994 decision.  This decision was 
based in part on the review of the veteran's service records 
that showed that he was likely exposed to asbestos in 
conjunction with his work with boilers.  This decision was 
also based on medical evidence that will be discussed below.  
Based on this medical evidence, a disability evaluation of 10 
percent was assigned for this disability effective January 
13, 1992, the date the original claim was received. 

The relevant evidence of record pertaining to the evaluation 
of the severity of the veteran's asbestosis includes VA 
outpatient treatment records and examination reports, private 
medical records, and the veteran's testimony given during RO 
hearings.  

In October 1991, a computerized tomography (CT) scan of the 
veteran's chest conducted at Camden-Clark Memorial Hospital 
found pleural calcifications on the right an left side and 
the examiner noted that "[o]ne has to question the 
possibility of old asbestos exposure."  The Board notes that 
the veteran had been hospitalized at this facility in 
September 1991 subsequent to his involvement in a motor 
vehicle accident (a four-wheel recreational vehicle rolled on 
top of him), and was treated for, among other things, chest 
injuries including bilateral hemopneumothorax bleeding and 
breathing difficulties.  

VA outpatient treatment records reflect that in January and 
April 1992 he was breathing without wheezes or rales.  The 
report of a June 1992 VA examination notes the veteran's 
complaint of recurring breathing problems and his history of 
asbestos exposure.  Objective findings included that the 
veteran's lungs were clear to percussion and auscultation, 
and diagnoses included residuals of a closed chest injury 
with multiple rib fractures and pleural thickening, and a 
history of asbestos exposure with no evidence of malignancy 
at the time.  Chest X-rays taken in conjunction with this 
examination showed the old rib fractures with pleural 
scarring at the right base with blunting of the right 
costophrenic angle and some emphysema.  Dense calcified 
lesions were seen on the left, and it was noted that there 
was no acute pathology.

No changes were found on X-rays taken in August 1992, and VA 
records also indicate that a pulmonary function test taken in 
August 1992 showed normal spirometry, lung volume, and 
diffusion capacity.  The report of a VA examination conducted 
the same day reflects that the veteran presented with 
complaints of constant shortness of breath and wheezing on 
exertion.  He noted that he was not then taking any 
medication.  Objective findings included that the veteran was 
in no acute distress, that there was no tachypnea, and that 
the chest was symmetrical with movements within normal range.  
Further, the veteran's lungs were clear to percussion and 
auscultation.  The veteran was diagnosed with history of 
exposure to asbestos, with normal pulmonary function tests, 
no structural changes in the lung except for minimal 
hyperaeration of the lung fields, and no evidence of 
malignancy.  

Chest X-rays taken at Holbert Radiology, Inc. in January 1993 
showed parenchymal abnormalities consistent with pneumonosis 
but no pleural abnormalities consistent with pneumonosis.  
The examiner commented that findings were compatible with 
asbestosis.  

During a February 1993 RO hearing, the veteran and his spouse 
testified that that the veteran suffers frequently from 
colds, coughing, and has breathing problems.  The veteran's 
spouse added that the veteran has problems climbing stairs 
due to his breathing difficulty.   

Chest X-rays taken by Ray A. Harron, M.D. in March 1993 
showed no acute pulmonary or pleural pathology, but showed 
chronic changes with small irregular opacities, blunting of 
the right costophrenic angle, diffuse pleural thickening on 
the right, and multiple rib fractures.  Dr. Harron's 
impression was that that the findings were consistent with 
occupational pneumoconiosis, particularly asbestosis.  

A VA examination was conducted in December 1993, the report 
of which notes the veteran's history of asbestos exposure and 
complaints of a prominent cough, shortness of breath, and 
occasional wheezing.  A history of smoking for at least 40 
years was also noted.  Objective findings included a slight 
pectus change with tubular coarse breath sounds with 
scattered rhonchi, no rales, and scattered wheeze.  No 
significant other changes were found.  A diagnosis of a 
history of asbestosis was given.  

Pulmonary function tests apparently given the same day (or 
soon thereafter) were suboptimal, but spirometry, diffusing 
capacity, and room air ABGs appeared normal; and lung volumes 
showed air trapping.  The tests revealed a FVC of 112 percent 
predicted, FEV1 of 104 percent, FEV1/FVC of 93 percent, and a 
DLCO (SB) of 93 percent predicted.

Chest X-rays taken a few days later in December 1993 showed 
confluent density at the right base laterally, most likely 
representing pleural reactive change, as well as two rounded 
oval densities in the left mid lung which appeared calcified 
and could be related to the pleural surface or could be 
parenchymal.  The impression noted on the report was right 
basilar pleural parenchymal changes and left mid lung field 
calcified plaques or granulomas.  No acute infiltrates were 
seen.  In a July 1994 addendum to the December 1993 
examination, the examiner noted that he reviewed the 
pulmonary function tests and X-rays and opined that the 
veteran had a positive history of asbestos exposure but did 
not have any significant ventilatory impairment.  Therefore, 
he continued, there were no significant pulmonary 
repercussions from his exposure to date.  

Chest X-rays taken by Dr. Harron in December 1994 and January 
1995 showed parenchymal and pleural abnormalities consistent 
with pneumonosis.  Further, they showed blunting of the right 
costophrenic angle with diffuse pleural reaction on the right 
face.  Dr. Harron noted that findings were consistent with 
asbestosis and asbestos related disease.

A VA radiology report dated in March 1995 indicates that 
visualized lower lung fields appeared unremarkable except for 
probable fibrosis in the right lung base posterolaterally.  

A general VA examination was accomplished in March 1995, the 
report of which notes the veteran's complaints of, among 
other things, shortness of breath and wheezing.  Examination 
of the respiratory system showed the veteran to be in no 
acute distress, with no coughing, equal chest expansion, and 
lungs clear to auscultation but with a prolonged expiratory 
phase.  It was also noted that there was no dullness to 
percussion, and that the veteran experiences shortness of 
breath after walking 100 yards or walking up stairs.  The 
report notes that a pulmonary function test was normal, and 
the pertinent diagnosis was a history of asbestos exposure 
from 1951 to 1955 and chest X-ray evidence of hyperinflation 
of lungs compatible with chronic obstructive pulmonary 
disease.  

VA outpatient treatment records reflect that the veteran 
presented in April 1995 complaints of chest pains and 
tightness, shortness of breath, and fluttering in the chest.  
In October 1995, he was seen complaining of shortness of 
breath that was becoming worse over the past five months.  
Examination of the chest revealed no rales or rhonchi, normal 
prolonged expiratory phase, and good air exchange.  

During a January 1996 RO hearing, the veteran testified that 
he has problems sleeping and walking (including climbing) 
secondary to shortness of breath, and that he engages in very 
few physical activities.  

The report of a February 1996 VA examination indicates that 
the veteran presented with complaints of shortness of breath 
after walking a half a block, up a hill, or up steps, and 
complained of a frequent cough and colds.  Objective findings 
included no cough or expectoration at the time, normal chest 
mobility, a symmetrical chest, and that lungs were clear to 
percussion and auscultation.  There was no clubbing or 
cyanosis seen.  Chest X-rays did not reveal any interval 
changes, but there were pleural calcifications present in the 
left mid lung field.  Further, there was no pleural effusion 
or pulmonary infiltration.  The veteran was diagnosed with 
pulmonary emphysema by history and asbestosis with pleural 
calcification.   

An April 1996 VA outpatient treatment records indicates that 
the veteran was seen complaining of breathing difficulty 
especially early in the morning.  Examination of the chest 
revealed prolonged expiratory phase and no rales or rhonchi.  

X-rays of the chest taken by VA in July 1996 showed pleural 
plaque calcifications in the projection of the left mid lung 
field, as well as some hyperaeration of the lung fields with 
some flattening of the diaphragm.  There was no active 
pulmonary disease seen.  

A July 1996 VA outpatient treatment record indicates that the 
veteran was seen complaining of shortness of breath 
especially at night.  Examination revealed decreased breath 
sounds but no wheezing.   

VA pulmonary function tests performed in March 1997 revealed 
a FVC of 52.6 of predicted value, FEV1 of 59.1 percent, 
FEV1/FVC of 78 percent, and a DLCO (SB) of 63 percent 
predicted.  

A May 1997 prescription form indicates that the veteran was 
prescribed a home oxygen tank by Yale D. Conley, M.D.  

Finally, another VA examination was accomplished in July 
1997, the report of which notes the veteran's reported 
history of breathing problems and exposure to asbestos during 
service.  The veteran's complaints included problems 
breathing when walking, and that he was unable to walk up 
steps, hills, or walk for more than 100 yards.  He also 
reported occasional wheezing.  

Objective findings included that there was no cough or 
expectoration at the time, that chest mobility seemed to be 
diminished significantly, that the chest was symmetrical, and 
that the lungs were clear to percussion and auscultation 
except for occasional rhonchi scattered over the lung fields.  
Chest X-rays revealed interstitial fibrosis, and primary and 
secondary sized opacities involving the lung fields unchanged 
since 1993.  Further, there continued to be multiple pleural 
plaques including right diaphragm, and left chest wall on 
extent.  There was also a new blunting of the left costal 
angle with diffuse pleural reaction.  The examiner noted that 
these findings could be due to scarring from interval process 
or could represent neoplastic disease, and that the X-ray 
picture was consistent with asbestosis and asbestos related 
disease.  As a result of this examination, the veteran was 
diagnosed with asbestosis with moderately severe shortness of 
breath, abnormal chest X-ray consistent with asbestosis.  

In a November 1997 action, the RO increased the evaluation 
for the veteran's service-connected asbestosis from 10 
percent to 30 percent, effective October 23, 1995, and by a 
rating action in February 1998, increased the evaluation for 
this disability from 60 percent to 100 percent, effective May 
21, 1997.


Analysis

The veteran contends, in substance, that a disability 
evaluation higher than the 10 percent evaluation initially 
assigned following the grant of service connection for 
asbestosis is warranted; and that an evaluation higher than 
60 percent is warranted from October 23, 1995, through May 
21, 1997.  As a preliminary matter, the Board finds that this 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-632 (1992).  The Board also is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  Id.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making 
disability evaluations.  where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" (i.e., assignment of 
separate ratings for separate periods of time based on the 
facts founds) is warranted.  See Fenderson, 12 Vet. App. 126.  
At the outset, the Board acknowledges that the RO has not 
explicitly considered whether staged rating is appropriate in 
this case.  However, the RO's action in reconsidering the 
claim subsequent to the September 1996 remand, and in 
granting the higher, 60 percent evaluation for the period 
from October 23, 1995, through May 21, 1997, was tantamount 
to consideration of staged rating.  As such, the Board finds 
that a remand for the RO to explicitly consider the claim in 
light of Fenderson is unnecessary.

By regulatory amendment, effective on October 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating respiratory disorders, as defined in 38 C.F.R. 
§ 4.97.  As relevant to this case, prior to October 7, 1996 
asbestosis was evaluated, by analogy to unspecified 
pneumoconiosis, under 38 C.F.R. § 4.97, Diagnostic Code 6802 
(1995); on October 7, 1996, 38 C.F.R. § 4.97, Diagnostic Code 
6833 was added for specific evaluation of asbestosis.  

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  As reflected in the January 1999 Supplemental 
Statement of the Case, the RO has considered both the former 
and the revised applicable criteria; hence, there is no due 
process bar to the Board doing likewise, and applying the 
more favorable result.  

The General Counsel of VA recently has held that where a law 
or regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
former and revised versions of the regulation.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991) can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).

Under the former criteria, when asbestosis is definitely 
symptomatic with pulmonary fibrosis and moderate dyspnea on 
extended exertion, a 10 percent evaluation is assigned.  When 
asbestosis results in moderate disability with considerable 
pulmonary fibrosis and moderate dyspnea on slight exertion, 
confirmed by pulmonary function test, a 30 percent evaluation 
is assigned.  When asbestosis results in severe disability 
with extensive fibrosis, severe dyspnea on slight exertion 
with corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health, a 60 percent 
evaluation is assigned.  A 100 percent rating is assigned 
when asbestosis results in pronounced disability with extent 
of lesions comparable to far advanced pulmonary tuberculosis 
or pulmonary function tests confirming a markedly severe 
degree of ventilatory deficit; with dyspnea at rest and other 
evidence of severe impairment of bodily vigor producing total 
incapacity.  38 C.F.R. § 4.97, Diagnostic Code 6802 (1995)

Under the revised criteria, when asbestosis is manifested by 
FVC is 65 to 74 percent of predicted; or, DLCO (SB) is 56 to 
65 percent of predicted, a 30 percent evaluation is assigned.  
With FVC of 50 to 64 percent of predicted, or diffusion 
capacity of the lung for carbon monoxide by the single breath 
method (DLCO (SB)) of 40-50 percent of predicted; or; maximum 
exercise capacity of 15 to 20 ml/kg/min of oxygen consumption 
with cardiorespiratory limitation, a 60 percent evaluation is 
assigned.  A 100 percent evaluation is warranted when FVC is 
less than 50 percent of predicted or; DLCO (SB) is less than 
40 percent of predicted, or; maximum exercise capacity of 
less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or; cor pulmonale or pulmonary 
hypertension, or; requires outpatient oxygen therapy.  
38 C.F.R. § 4.97, Diagnostic Code 6833 (1999).

That said, applying the former criteria, the Board finds that 
there is no persuasive evidence of record - to include 
evidence dated subsequent to October 1995 - that shows that 
the veteran's service-connected asbestosis warrants a 
disability evaluation higher than 10 percent for the period 
from January 13, 1992, the date the original claim was filed, 
until October 23, 1995 (the effective date of the increase to 
60 percent).  In this regard, it is noted that while the 
veteran complained of recurring breathing problems on 
examination in June 1992, objective findings included that 
his lungs were clear to percussion and auscultation with no 
evidence of malignancy; no acute pathology was noted, nor was 
it indicated that there was any pulmonary fibrosis, 
considerable or otherwise, or moderate dyspnea (objectively 
speaking) on slight exertion. 

Further, pulmonary function tests conducted in August 1992 
and December 1993 were normal; in fact, the findings made in 
December 1993 would not have warranted a compensable 
evaluation under the new rating criteria, even if then 
applicable.  See 38 C.F.R. § 4.97, Diagnostic Code 6833 
(1999).  As well, objective findings made on examination in 
August 1992, December 1993, and March 1995 included that the 
veteran was in no acute distress and had no significant 
ventilatory impairment.  The VA radiology report dated in 
March 1995 did indicate probable fibrosis in the right lung 
base, however there was no indication, nor does the record as 
a whole support, that this probable fibrosis was considerable 
in degree.    

As such, the Board concludes that there is no basis for 
assignment of an evaluation in excess of 10 percent between 
January 13, 1992, and October 23, 1995 (the effective date of 
the increase to 60 percent). 

The Board also finds that there is no basis for assignment of 
an evaluation in excess of 60 percent between October 23, 
1995 and May 21, 1997 (the effective date of the increase to 
100 percent).  Applying the former criteria, there is 
persuasive evidence that shows that the veteran's service-
connected asbestosis warrants a disability evaluation higher 
than 60 percent during this time period.  As noted above, in 
October 1995, the veteran presented to a VA facility on an 
outpatient basis.  The veteran then complained that his 
shortness of breath was becoming increasingly worse; however, 
examination of his chest revealed no rales or rhonchi, normal 
prolonged expiratory phase, and good air exchange.  In 
February 1996, the veteran was examined and complained of 
shortness of breath on exertion (walking half a block, up a 
hill or stairs); objective findings included that his lungs 
were clear to percussion and auscultation.  Further, in April 
1996 the veteran complained of breathing difficulty 
especially in the morning, but he objectively had no rales or 
rhonchi.  Such findings, even when considered with the 
results of the pulmonary function rest performed in March 
1997, would warrant no more than a 30 percent evaluation 
under the former criteria.  

As noted above, pulmonary functioning testing in March 1997 
revealed a FVC of 52.6 of predicted value, FEV1 of 59.1 
percent, FEV1/FVC of 78 percent, and a DLCO (SB) of 63 
percent predicted.   These findings are consistent with the 
criteria for a 60 percent evaluation under the revised 
criteria; hence, the revised criteria are more favorable to 
the claim after October 7, 1996 (notwithstanding the fact 
that the RO granted the 60 percent rating from October 23, 
1995).  However, more than a 60 percent evaluation is not 
met.  In order to meet the criteria for a 100 percent rating 
under Diagnostic Code 6833, a FVC of less than 50, or a DLCO 
(SB) of less than 40 predicted is required.  This has not 
been shown in the case at hand.  Therefore, the Board finds 
that a 60 percent evaluation for the veteran's service-
connected asbestosis is the highest rating assignable for the 
period in question. 

As regards the effective date the RO assigned for the 
increase in evaluation to 60 percent, the Board emphasizes, 
as noted above, that the retroactive reach of the revised 
criteria can be no earlier than the effective date of that 
change, or October 7, 1996, per 38 U.S.C.A. § 5110(g).  
While, as noted in the February 1998 rating action, it 
appears that the RO considered the revised criteria in 
establishing the 60 percent evaluation effective from October 
1995, the propriety of the RO's action in assigning that 
effective date is not a subject for the Board's 
consideration, as the Board cannot grant any lesser benefit 
than that granted by the RO.  Rather, the Board's inquiry is 
limited to whether a greater benefit may be granted for 
either of the periods in question.  For the reasons explained 
above, however, the Board finds the record presents no basis 
for assignment of a schedular evaluation in excess of 10 
percent prior to October 23, 1995, or in excess of 60 percent 
from that date up until the 100 percent evaluation was 
granted, effective May 21, 1997. 

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the disabling effects of 
the veteran's asbestosis during any time period under 
consideration in this case reflect so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that it has not been objectively 
shown that, during any relevant period, the disability has 
markedly interfered with employment (i.e., beyond that 
contemplated in the assigned ratings), resulted in frequent 
periods of hospitalization, or has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand 
this claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that the 
claim must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

As the initial 10 percent evaluation assigned for service-
connected asbestosis from January 13, 1992, through October 
22, 1995, was proper, a higher evaluation is denied.  

An evaluation in excess of 60 percent from October 23, 1995, 
through May 20, 1997, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

